DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-15, and 18-20 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-13, and 16-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 lacks adequate written description for the broad genus of any side effect of any immunotherapy.
Claim 1 recites “a method for treating a side effect of immunotherapy, the method comprising administering an MSC to a subject who has undergone or is undergoing immunotherapy, thereby treating the side effect.” 
The instant specification discloses immunotherapy for the purpose of various cancer treatments and the side effects experienced by patients of these therapies. However, the specification does not disclose other immunotherapies for diseases such as autoimmune disease or immunotherapies in the form of vaccinations nor does it adequately provide the symptoms which are improved by the administration of MSCs to a patient undergoing or who has undergone immunotherapy other than a general disclosure of improvement. The only specific symptoms shown through Example 14 and figures are that of fever and cytokine release syndrome in the mouse model. 
The current application generically claims any side effect of any immunotherapy treatment, however the specification does not contain an adequate description for the entire scope of this limitation and thus the claims. The claims are not limited to a particular species just generically any side effect of any immunotherapy treatment. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568,43 USPQ2d at 1406. 
Every species in a genus need not be described in order that a genus meets the written description requirement. See Utter, 845 F.2d at 998- 99,6 USPQ2d at 1714 ("A specification may, within the meaning of §112, first paragraph, contain a written description of a broadly claimed invention without describing all species that claim encompasses.") In claims to a species from a genus, however, a generic statement without more, is not an adequate written description of the genus because it does not distinguish the claimed species of the genus from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, does not suffice to define the genus because it is only an indication of what the genus does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605- 06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such species of the genus may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369,372- 73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally thought to exist, in the absence of knowledge as to what that material consists of, is not a description of that entire material.
Therefore Claim 1 lacks adequate written description.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “about 1 x 106 MSCs/kg to about 1 x 107 MSCs/kg are administered to the subject.” However, Claim 5 does not define what component is measured in kg. Kg could be body weight or another component. This renders the metes and bounds of the invention unclear and therefore indefinite. 
For the purpose of examination, MSCs/kg is interpreted as MSCs per kg body weight of the subject to which the cells are administered. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites administering MSCs to a subject who has “undergone or is undergoing immunotherapy.”
Claim 6 recites administering MSCs to a subject “before, during or after immunotherapy.” This does not further limit Claim 1 on which it depends as Claim 1 does not recite a time period of “before,” only during and after.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 9-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunther (WO/2016/026854; IDS Reference filed 12/12/2019)
Regarding claim 1, Gunther teaches administering MSCs with an immunotherapy to enhance anti-tumor immunotherapy (Abstract). The MSCs accomplish this by their inherent anti-inflammatory properties which are induced to combat the release of inflammatory mediators such as cytokines like TNF alpha and IFN gamma as well as reducing or avoiding the side effects of nausea, vomiting, swelling of the face tongue or throat (i.e. anaphylaxis, side effects of immunotherapy) among others (p. 9, lines 17-23; p. 13, last paragraph-p.14, 1st paragraph; p.24, lines 20-24). Therefore, the side effect of immunotherapy is treated.
Regarding claim 5, Gunther teaches administering a therapeutically effective number of cells from about 1x102 MSC/kg to about 1x108 MSC/kg (p. 26, line 10).
Regarding claims 6 and 7, Gunther teaches that the immunotherapy may precede or follow the stem cells (p. 26, lines 41-42).
Regarding claim 9, Gunther teaches that the MSCs are administered after the immunotherapy within about 12-24 hours of each other (p. 26, lines 41-42; p. 27 lines 4-6).
Regarding claim 10, Gunther teaches that the side effects treated are release of TNF alpha and IFN gamma as well as nausea, vomiting, swelling of the lips, throat and tongue (i.e. anaphylaxis) (p. 9, lines 17-23; p. 13, last paragraph-p.14, 1st paragraph; p.24, lines 20-24).
Regarding claim 11, Gunther teaches that the immunotherapy is for anti-tumor treatment for a sarcoma (p. 24, line 29).
Regarding claim 12, Gunther teaches that the immunotherapy is for anti-tumor treatment for a malignant lymphoma (i.e. Non-Hodgkin or Hodgkin lymphomas) (p. 24, line 30).
Regarding claim 13, Gunther teaches that the immunotherapy can be checkpoint inhibitors (Abstract).
Regarding claim 14, Gunther teaches that the experiment models are where the therapies are administered to mice and that the experiments are intended for use on human subjects (p. 31; p. 12, lines 1-2).
Regarding claims 18 and 19, Gunther teaches that the cells are administered from 1x102 MSC/kg to about 1x108 MSC/kg (p. 26, line 10) with intended human weights being without limitation, about 5kg-about 150kg (p. 26, lines 17-19). Therefore if a human were 100kg, administering MSCs at 1x106 MSCs/kg would result in about 1x108 MSCs administered to the subject.
Regarding claim 20, Gunther teaches that the cells are administered from 1x102 MSC/kg to about 1x108 MSC/kg (p. 26, line 10) with intended human weights being without limitation, about 5kg-about 150kg (p. 26, lines 17-19). Therefore if a human were 50kg, administering MSCs at 1x107 MSCs/kg would result in about 5x108 MSCs administered to the subject.
	Therefore the invention is anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gunther (WO/2016/026854; IDS Reference filed 12/12/2019) in view of Wang (US20150203820)
Regarding claim 1, Gunther teaches administering MSCs with an immunotherapy to enhance anti-tumor immunotherapy (Abstract). The MSCs accomplish this by their inherent anti-inflammatory properties which are induced to combat the release of inflammatory mediators such as cytokines like TNF alpha and IFN gamma as well as reducing or avoiding the side effects of nausea, vomiting, swelling of the face tongue or throat (i.e. anaphylaxis, side effects of immunotherapy) among others (p. 9, lines 17-23; p. 13, last paragraph-p.14, 1st paragraph; p.24, lines 20-24). Therefore, the side effect of immunotherapy is treated.
Regarding claim 3, Gunther does not teach that the phenotype of the MSCs administered is CD73+CD105+CD90+CD146+CD44+CD31-CD45-. 
Wang teaches that MSCs inherently express CD73, CD105, CD90 which are differential markers of hES-MSC as well as CD146, CD44, CD10 and not expressing CD31 or CD45 when derived from embryonic stem cells (para. 0021. 0042-0043, 0110, 0116, 0325).
It would be obvious to substitute MSCs derived from ESCs as taught by Wang which inherently express the desired phenotype in place of the MSCs as taught by Gunther in the method of treating side effects of immunotherapy in anti-tumor immunotherapy with a reasonable expectation of success. An artisan would be motivated to utilize MSCs derived from ESCs as Wang et al. teaches that MSCs derived from ESCs have a unique ability to cross the blood-brain barrier and blood-spinal cord barrier and thus would be useful in the treatment and prevention of cancer, autoimmune diseases and utilized as a carrier in tumor/cancer therapy (para. 0299-0301). 
Regarding claim 5, Gunther teaches administering a therapeutically effective number of cells from about 1x102 MSC/kg to about 1x108 MSC/kg (p. 26, line 10).
Regarding claims 6 and 7, Gunther teaches that the immunotherapy may precede or follow the stem cells (p. 26, lines 41-42).
Regarding claim 8, Gunther does not explicitly teach that the MSCs are administered within 24 hours of the onset of a side effect of the immunotherapy. However, as Gunther teaches that the MSCs are administered within 12-24 hours of the immunotherapy (p. 26, lines 41-42; p. 27 lines 4-6), the MSCs would additionally be administered within 24 hours of a side effect of said immunotherapy.
Regarding claim 9, Gunther teaches that the MSCs are administered after the immunotherapy within about 12-24 hours of each other (p. 26, lines 41-42; p. 27 lines 4-6).
Regarding claim 10, Gunther teaches that the side effects treated are release of TNF alpha and IFN gamma as well as nausea, vomiting, swelling of the lips, throat and tongue (i.e. anaphylaxis) (p. 9, lines 17-23; p. 13, last paragraph-p.14, 1st paragraph; p.24, lines 20-24).
Regarding claim 11, Gunther teaches that the immunotherapy is for anti-tumor treatment for a sarcoma (p. 24, line 29).
Regarding claim 12, Gunther teaches that the immunotherapy is for anti-tumor treatment for a malignant lymphoma (i.e. Non-Hodgkin or Hodgkin lymphomas) (p. 24, line 30).
Regarding claim 13, Gunther teaches that the immunotherapy can be checkpoint inhibitors (Abstract).
Regarding claim 14, Gunther teaches that the experiment models are where the therapies are administered to mice and that the experiments are intended for use on human subjects (p. 31; p. 12, lines 1-2).
Regarding claims 18 and 19, Gunther teaches that the cells are administered from 1x102 MSC/kg to about 1x108 MSC/kg (p. 26, line 10) with intended human weights being without limitation, about 5kg-about 150kg (p. 26, lines 17-19). Therefore if a human were 100kg, administering MSCs at 1x106 MSCs/kg would result in about 1x108 MSCs administered to the subject.
Regarding claim 20, Gunther teaches that the cells are administered from 1x102 MSC/kg to about 1x108 MSC/kg (p. 26, line 10) with intended human weights being without limitation, about 5kg-about 150kg (p. 26, lines 17-19). Therefore if a human were 50kg, administering MSCs at 1x107 MSCs/kg would result in about 5x108 MSCs administered to the subject.
	Therefore the invention would have been obvious to one of ordinary skill in the art at the time of the effective filing date.  


Claims 3, 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gunther (supra) in view of Wang (supra) as applied to claims 1, 5-14, and 18-20 above, and in further view of Slukvin (US20140273211) and Vodyanik (Cell Stem Cell 7, 718–729) as evidenced by Slukvin2 (WO2017/156580; IDS Reference filed 12/12/2019)
As discussed in the above 103 rejection, Gunther teaches administering MSCs with an immunotherapy to enhance anti-tumor immunotherapy (Abstract). The MSCs accomplish this by their inherent anti-inflammatory properties which are induced to combat the release of inflammatory mediators such as cytokines like TNF alpha and IFN gamma as well as reducing or avoiding the side effects of nausea, vomiting, swelling of the face tongue or throat (i.e. anaphylaxis, side effects of immunotherapy) among others (p. 9, lines 17-23; p. 13, last paragraph-p.14, 1st paragraph; p.24, lines 20-24). Therefore, the side effect of immunotherapy is treated.
Regarding claim 15, Gunther does not teach obtaining the MSCs by culturing primitive mesoderm with a medium comprising LiCl and FGF2, excluding PDGF, under normoxic conditions for sufficient time for a mesenchymal colony to form before then culturing the colony adherently to produce MSCs.
Slukvin teaches a method for differentiating human pluripotent stem cells comprising culturing the pluripotent stem cells under hypoxic conditions in a cell culture medium comprising FGF2, BMP4 Activin A and LiCl, during this differentiation the human pluripotent stem cells become primitive mesoderm cells with mesenchymoangioblast (MCA) potential (para. 0027). After this occurs, more cell culture media is added to the to form the final complete medium comprising LiCl and FGF2, in absence of PGDF (para. 0073). 
Vodyanik teaches that mesenchymoangioblast cells can produce MSCs via colonies cultured under normoxic conditions as no hypoxic conditions are described in the methods (Abstract, p. 727). These colonies can be formed with or without PGDF (Figure 1).
It would have been obvious to one of ordinary skill in the art to further culture mesenchymoangioblast cells of Slukvin into MSCs by means of colonies as taught by Vodyanik with a reasonable expectation of success. Doing so would provide an alternative cell source for tissue engineering and MSC-based therapies (Vodyanik; p.727). Additionally, it would be obvious to utilize these cells in the method of immunotherapy and isolated MSC administration taught by Gunther with a reasonable expectation of success as it would be substituting sources of MSCs for the same purpose of producing MSCs.
Regarding claim 3, Vodyanik teaches that the MSCs obtained from mesenchymoangioblasts inherently express CD90+CD105+CD73+CD146+CD44+CD10+CD31-CD45- phenotypes (Figure 2C; p. 720, 1st column). 
Regarding claim 4, Gunther does not teach that the MSCs expresses miR-145-5p, miR-181b-5p, and miR-214-3p, but not miR-127-3p and miR-299-5p, however as evidenced by Slukvin2, the MSCs obtained by the method of described in the above rejection of claim 15 and from mesenchymoangioblasts inherently contain and exclude these micro RNAs (p. 2, last paragraph). Thus the same method steps would yield the same result.
Therefore the invention would have been obvious to one of ordinary skill in the art at the time of the effective filing date.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632